Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 1 of 11 Page ID #:3940



    1   Stephen C. McArthur (State Bar No. 277712)
        stephen@smcarthurlaw.com
    2   Thomas E. Dietrich (State Bar No. 254282)
        tom@smcarthurlaw.com
    3   THE MCARTHUR LAW FIRM, PC
        11400 W. Olympic Blvd. Suite 200
    4   Los Angeles, CA 90064
        Telephone: (323) 639-4455
    5
        Attorney for Plaintiff Covves, LLC
    6

    7                        UNITED STATES DISTRICT COURT
    8
                            CENTRAL DISTRICT OF CALIFORNIA
    9

   10    COVVES, LLC,                           Case No. 2:18-CV-8518-RGK-AFM
   11                   Plaintiff,              PLAINTIFF’S OPPOSITION TO
                                                DEFENDANTS’ MOTION IN
   12          v.                               LIMINE NO. 1 TO PRECLUDE
                                                EVIDENCE OF COPYING
   13    DILLARD’S, INC. a
         Delaware Corporation;                  Hon. R. Gary Klausner
   14    KOHL’S CORPORATION,                    United States District Court Judge
         a Wisconsin Corporation;               Hearing Date: January 14, 2020
   15    SAKS & COMPANY LLC,                    Time: 9:00 a.m.
         a Delaware Corporation;                Courtroom: 850, 255 E. Temple St.,
   16    TARGET BRANDS, INC. a                  Los Angeles, CA 90012
         Minnesota Corporation;
   17    EXPRESS, INC., a
         Delaware Corporation;
   18    TILLY’S, INC. a Delaware
         Corporation;
   19    NORDSTROM, INC., a Washington
         Corporation;
   20    WEST MARINE, INC., a Delaware
         Corporation,
   21    and
         ZULILY, INC. a
   22    Delaware Corporation.
   23                      Defendants.
   24

   25

   26

   27

   28
                                                      PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                               NO. 1 RE: EVIDENCE OF COPYING
                                                                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 2 of 11 Page ID #:3941



    1         Evidence shows the designer of the accused floats—BigMouth Inc.
    2   (“BigMouth”)—copied the commercial embodiment of Covves’ patented design.
    3   Now that the Court has granted summary judgment in favor of Covves on validity
    4   of the patents-in-suit, objective indicia of nonobviousness are no longer at issue.
    5   However, copying remains relevant to whether the accused floats are “colorable
    6   imitations” of the patented design under 35 U.S.C. § 289 and supports enhanced
    7   damages under 35 U.S.C. § 284.
    8   I.    BigMouth Forced Two Cases and Is Controlling Both
    9         It was not Covves’ strategic decision to split this case into two—it was
   10   BigMouth’s. Covves filed one lawsuit against BigMouth and Defendants in this
   11   Court. BigMouth objected to jurisdiction in California based on newly-issued
   12   Federal Circuit law, forcing Covves to sue BigMouth in its home court in Indiana.
   13   However, there is not an iota of fact to support BigMouth’s assertions that the
   14   retailer Defendants would have happily gone along to Indiana too. Without any
   15   guarantee the Defendants were subject to jurisdiction in Indiana, Covves was forced
   16   to maintain the California case where there was personal jurisdiction over them.
   17   Covves would prefer to litigate against all defendants in one forum; BigMouth
   18   made that impossible.
   19         Further, Defendants’ motion paints the picture of BigMouth as an unrelated
   20   third party who has nothing to do with this California case. That is completely
   21   specious. Both BigMouth and Defendants have produced documentation showing
   22   BigMouth is indemnifying and defending all Defendants in this suit. Declaration of
   23   Thomas Dietrich (“Dietrich Decl.”) filed herewith, ¶ 2. BigMouth and Defendants
   24   are represented by the same attorneys from the same law firm. BigMouth’s CEO
   25   has been the sole representative for all Defendants at both mediations in this case.
   26   Not even Target—with potentially $2.46 million in damages at stake—has sent a
   27   representative, other than BigMouth’s CEO, to either mediation. Defendants’
   28   counsel has repeatedly stated that BigMouth is indemnifying all Defendants and is
                                                            PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                     NO. 1 RE: EVIDENCE OF COPYING
                                                  -1-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 3 of 11 Page ID #:3942



    1   in complete control of the California lawsuit. Id. This is born out in fact. For
    2   example, Covves has offered to settle with individual retail Defendants for as little
    3   as $2,000, only to have BigMouth reject the offers on Defendants’ behalf.
    4   Throughout this case, BigMouth has held the reins. It and its counsel alone has
    5   decided on California case strategy and settlement. BigMouth is not an unrelated
    6   third party—it is in complete control of Defendants’ defense.
    7 II.       Evidence of BigMouth’s Copying is Highly Probative and Admissible
    8         Defendants’ motion has nothing to do with the Indiana case. They are simply
    9   trying to exclude evidence that the accused floats were copied from Covves’ design.
   10   That evidence is not hearsay, is authenticated, and should be admitted in this case.
   11         A.     Copying Evidence is Relevant
   12         While copying is not an essential element to find that a design patent is
   13   infringed, it is at least one factor to consider in whether the allegedly infringing
   14   product is a “colorable imitation” of the patented design. See 35 USC § 289. “In 35
   15   U.S.C. § 289 infringement is defined as unauthorized manufacture or sale of ‘the
   16   patented design, or any colorable imitation thereof.’” L.A. Gear, Inc. v. Thom McAn
   17   Shoe Co., 988 F.2d 1117, 1124 (Fed. Cir. 1993). Here, Defendants admit that all of
   18   the accused floats were designed and distributed by BigMouth. Dkt. 124-1 at 4 ¶ 8.
   19   And BigMouth was in possession, custody, or control of just two design documents
   20   relating to the design of its unicorn floats—both of which contain photos of
   21   Covves’ Giant Unicorn float, a commercial embodiment of the ‘617 patent. See
   22   Dietrich Decl. ¶ 3, Att. 1. Both documents are labeled with the name of a BigMouth
   23   product designer, Kerry Dougan. Id., Att. 1 An email chain between Ms. Dougan
   24   and BigMouth’s Chinese manufacturer shows BigMouth sent the photo of Covves’
   25   float to the manufacturer, and the manufacture created a sample float based on that
   26   image. Id. The accused floats that were produced after BigMouth sent the design
   27   documents to its manufacturer bore the same features as Covves’ patented design,
   28   not the wavy mane and horse-shaped ears and nose of the other drawing in those
                                                             PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                      NO. 1 RE: EVIDENCE OF COPYING
                                                   -2-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 4 of 11 Page ID #:3943



    1   documents. Id. Counsel for BigMouth, who is also counsel for Defendants, has
    2   represented that BigMouth is not in possession of any design documents for its
    3   unicorn floats other than the ones bearing images of Covves’ float. See id. ¶ 3. This
    4   evidence has a tendency to make more probable the fact that Defendants’ floats are
    5   colorable imitations of Covves’ commercial embodiment, meaning that evidence is
    6   relevant to the analysis under § 289. See Fed. R. Evid. 401.
    7         Furthermore, copying is directly relevant to the Court potentially enhancing
    8   damages under reasonable royalty pursuant to 35 USC § 284. In Halo Elecs., Inc. v.
    9   Pulse Elecs., Inc., the Supreme Court held that § 284 “contains no explicit limit or
   10   condition” on when a district court may award enhanced damages, but instead
   11   allows courts to “punish the full range of culpable behavior. . . . [C]ourts should
   12   continue to take into account the particular circumstances of each case in deciding
   13   whether to award damages, and in what amount.” 136 S. Ct. 1923, 1933-34 (2016).
   14   This Court has broad discretion under § 284 “in meting out enhanced damages.” Id.
   15   at 1934. Copying evidence could be included in this assessment.
   16         B.     Copying Evidence is Not Excludable Hearsay
   17         The design documents and email chain are admissible non-hearsay. Even if
   18   the Court finds any parts of the documents to be hearsay, they remain admissible
   19   under an exclusion.
   20                1.     Design documents not hearsay and also admissible as
                            evidence of the intent or plan of BigMouth’s designer
   21

   22         The key element of the BigMouth design documents—the photo of Covves’
   23   commercial embodiment—is not hearsay at all. A photograph is not an assertion
   24   and thus is not hearsay. United States v. May, 622 F.2d 1000, 1007 (9th Cir. 1980);
   25   United States v. Oaxaca, 569 F.2d 518, 525 (9th Cir. 1978) (finding photos “were
   26   not hearsay” because they were not “assertive or testimonial in character”).
   27   “Photographs are admissible as substantive as well as illustrative evidence.” May,
   28   622 F.2d at 1007. Therefore, Defendants cannot exclude the photo of Covves’ float
                                                            PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                     NO. 1 RE: EVIDENCE OF COPYING
                                                   -3-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 5 of 11 Page ID #:3944



    1   in the design document as hearsay. With regard to the rest of the design document,
    2   Covves is not seeking to admit it for the truth of any assertions contained therein—
    3   i.e., that BigMouth requested certain specifications—but rather only to show that
    4   the photograph of Covves’ float was contained within a document prepared by
    5   BigMouth’s designer, Ms. Dougan. The entirety of both design documents is thus
    6   non-hearsay and admissible.
    7         Further, even if the Court were to find the design documents to be hearsay in
    8   any respect, they are admissible under Rule 803(3) as evidence of the intent or plan
    9   of BigMouth’s designer. See Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, 454
   10   F. Supp. 2d 966, 974-75 (C.D. Cal. 2006). In Grokster, this Court ruled that
   11   documents such as “PowerPoint presentations and business plans” that “bear
   12   [Defendant] StreamCast’s trade names, logos, and trademarks are statements by
   13   StreamCast itself, and are admissible . . . as non-hearsay to show StreamCast’s state
   14   of mind.” Id. Here, the BigMouth design documents clearly evidence Ms. Dougan’s
   15   intent and plan to have BigMouth’s manufacturer produce unicorn pool floats using
   16   Covves’ float as a “reference.” The documents bear Ms. Dougan’s BigMouth email
   17   address and BigMouth’s logo. See Dietrich Decl., Att. 1. These are exactly the sort
   18   of documents Grokster ruled are admissible under Rule 803(3) as evidence of intent
   19   or plan, though the Court would be warranted in finding they are not hearsay at all.
   20                2.    Email chain sending design documents and photos of float
                           sample is admissible non-hearsay
   21

   22         The second piece of evidence relating to copying is the email chain between
   23   Ms. Dougan and BigMouth’s manufacturer, in which she sent the design documents
   24   with photos of Covves’ float to the manufacturer and subsequently received photos
   25   of the sample float based on that design. This chain is not hearsay.
   26         The photographs of the sample float sent by the manufacturer are not
   27   assertions and thus not hearsay, as explained above. See May, 622 F.2d at 1007;
   28   Oaxaca, 569 F.2d at 525. The email chain between Ms. Dougan and the
                                                           PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                    NO. 1 RE: EVIDENCE OF COPYING
                                                  -4-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 6 of 11 Page ID #:3945



    1   manufacturer is non-hearsay, as Covves would not be admitting it for the truth of
    2   the matter asserted in the emails. See Fed. R. Evid. 802(c)(2) (statement is hearsay
    3   only if it is offered to “prove the truth of the matter asserted in the statement”);
    4   Technologies v. Luckey, No. C 15-02281 WHA (N.D. Cal. Jun. 16, 2016). In
    5   Luckey, the court held an email exchange was “inadmissible for the purpose of
    6   proving what was said at the meeting between [the parties] . . . [but] [t]he emails are
    7   admissible, however, to prove up the transaction represented by the emails
    8   themselves.” Id. at *8 n.2; see also Grokster, 454 F. Supp. 2d at 974 (holding
    9   “emails are not hearsay because they are not offered for the truth of the matter
   10   stated . . . Rather, they are offered to establish [defendant’s] knowledge and state of
   11   mind as to the activities of [its service’s] users.”). Similarly, here it is not the truth
   12   of the content of the emails that Covves seeks to prove, but rather the transactions
   13   represented by the emails themselves—i.e., that BigMouth sent the manufacturer
   14   the design documents, and the manufacturer subsequently produced a sample float.
   15   The email chain between BigMouth’s designer and its manufacturer is thus
   16   admissible non-hearsay.
   17          C.     Covves’ Design Expert’s Testimony on the Copying Evidence, and
                      Lack of Other Design Documents, Will Aid the Jury
   18

   19          Because the copying evidence is not hearsay or is admissible under an
   20   exception to the hearsay doctrine, there is no issue of Covves’ design expert, Joel
   21   Delman, testifying to his opinions drawn in part from those documents. Even if the
   22   Court found the design documents and email chain were hearsay, Mr. Delman
   23   should still be permitted to testify to his opinions on copying under Rule 703. As
   24   this Court has found, experts “are entitled to rely on hearsay in forming their
   25   opinions.” EcoServices, LLC v. Certified Aviation Servs., LLC, 312 F. Supp. 3d
   26   830, 839 (C.D. Cal. 2018). Rule 703 “permits such hearsay, or other inadmissible
   27   evidence, upon which an expert properly relies, to be admitted to explain the basis
   28   of the expert’s opinion.” Paddack v. Dave Christensen, Inc., 745 F.2d 1254, 1261-
                                                               PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                        NO. 1 RE: EVIDENCE OF COPYING
                                                     -5-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 7 of 11 Page ID #:3946



    1   62 (9th Cir. 1984); see also H.I.S.C., Inc. v. Franmar Int'l Imps., Ltd., Case No.
    2   3:16-cv-00480-BEN-WVG, at *9 (S.D. Cal. Dec. 19, 2018) (“Because an expert
    3   witness can testify as to the contents of her report to the extent she relies on it in
    4   forming her ultimate opinion, portions of the report are admissible.”).
    5          Mr. Delman has more than 26 years of experience in product design. He
    6   creates and reviews design documents as part of his work as a designer. Dkt. 124-1
    7   at DELM-223-24 ¶¶ 224-226. After reviewing the evidence at issue here, Mr.
    8   Delman concluded that copying is evidenced by (a) the design similarities between
    9   the image of Covves’ float and the accused floats the manufacturer produced, (b)
   10   the differences between the other float drawing in the design documents and the
   11   accused floats, and (c) BigMouth’s lack of any other design documents relating to
   12   its unicorn floats, other than the two documents containing photos of Covves’ float.
   13   Id. at DELM-222-24 ¶¶ 219-227. Those opinions are exactly the sort that a product
   14   designer would draw from the design documents and lack of other materials, and
   15   the opinions are fully supported by the evidence. Despite Defendants’ protestations,
   16   this is not at all similar to Therasense, Inc. v. Becton, Dickinson & Co., C.A. No. C
   17   04-02123 WHA. 2008 WL 2323856 (N.D. Cal. May 22, 2008), where the court
   18   decried an expert who laundered “facts” communicated by attorneys through Rule
   19   703. Id. at *1-2. Mr. Delman has not built his opinions on the shaky foundation of
   20   attorney-given facts but on documentary evidence produced by BigMouth, the
   21   undisputed designer of the accused products.
   22          Defendants—who are completely controlled by BigMouth in this case—
   23   argue that the design document is “a mere reference sheet” and “without testimony
   24   corroborating the intention of the document, is not the type of evidence an expert
   25   would reasonably rely upon to conclude someone ‘intentionally copied Covves’
   26   float.’” Dkt. 133 at 7.1 However, Defendants offer no evidentiary support or expert
   27
        1
         Defendants mislead the Court by citing Vaid-Rizada v. Lexington Nat’l Ins. Co., 2010 WL
   28   11408123, at *3-4 (C.D. Cal. Jan. 22, 2010) in support of this argument. The court in that case
                                                                   PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                            NO. 1 RE: EVIDENCE OF COPYING
                                                        -6-                     Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 8 of 11 Page ID #:3947



    1   testimony of their own to support this conclusion, it is merely attorney argument.
    2   See id. Mr. Delman—a designer with decades of experience—opined this is the
    3   type of evidence reasonably relied on by a product designer to find copying. Dkt.
    4   124-1 at DELM-223-24 ¶¶ 224-226. Further, the intention of the design documents
    5   is born out in the documents themselves and the email exchange with the
    6   manufacturer. That is exactly why the email chain is not hearsay—it is not being
    7   offered for the truth of emails’ content but as evidence of the plan of BigMouth’s
    8   designer and the transactional exchanges of a design document for a sample float.
    9          As a final point, if BigMouth wanted to offer to have Ms. Dougan appear at
   10   trial to testify to these design documents and her plan or intent, Covves would
   11   welcome the chance for cross-examination. But Defendants’ motion makes clear
   12   BigMouth wants to stay behind the scenes in this case—directing every move of
   13   Defendants but using its strategic choice to split the case to its advantage to keep its
   14   witnesses out of the reach of subpoena power. The documentary evidence here is
   15   not hearsay and even if it were it is the type of material a design expert relies on to
   16   form an opinion as to copying. Mr. Delman should be permitted to testify to his
   17   opinions on copying, and the Court should deny Defendants’ motion to exclude the
   18   copying evidence.
   19          D.     Copying Evidence is Properly Authenticated
   20          Defendants’ last attempt to exclude the copying evidence is Rule 901, but
   21   their argument is not in line with precedent. “Rule 901 does not erect a particularly
   22   high hurdle, and the proponent of the evidence is not required to rule out all
   23   possibilities inconsistent with authenticity, or to prove beyond any doubt that the
   24   evidence is what it purports to be.” United States v. Dhinsa, 243 F.3d 635, 658 (2d
   25   Cir. 2001) (internal punctuation omitted). “To authenticate evidence, a party must
   26   produce evidence sufficient to support a finding that the item is what the proponent
   27
        excluded evidence under Rule 403, not Rule 703. See id. (“The Court excludes any evidence,
   28   reference, argument or testimony concerning the JAMS Note under Rule 403.”).
                                                                 PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                          NO. 1 RE: EVIDENCE OF COPYING
                                                      -7-                     Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 9 of 11 Page ID #:3948



    1   claims it is.” Fed. R. Evid. 901(a). In the Ninth Circuit, “[a] party need only make a
    2   prima facie showing of authenticity so that a reasonable juror could find in favor of
    3   authenticity or identification.” Am. Fed’n of Musicians v. Paramount Pictures
    4   Corp., 903 F.3d 968, 976 (9th Cir. 2018).
    5         In Paramount, the Ninth Circuit recently rejected an argument that “failure to
    6   elicit deposition testimony about [an] email is fatal to its authenticity.” Id. The
    7   email in question in Paramount was produced by Paramount in discovery and
    8   included “Toth’s Paramount email signature and Paramount email address.” Id. The
    9   Ninth Circuit held that “[g]iven the ‘contents, substance . . . [and] other distinctive
   10   characteristics of the item,’ Fed. R. Evid. 901(b)(4), plus the fact that it was
   11   produced by Paramount in discovery, a reasonable juror could find that the email is
   12   what [the plaintiff] claims it is.” Id. The district court thus abused its discretion in
   13   excluding the email. Id.
   14         Here, the design documents and email chain at issue were produced by
   15   BigMouth in response to discovery requests. The design documents bear
   16   BigMouth’s logo, Ms. Dougan’s BigMouth email address, and even a sample
   17   product warning and product box from BigMouth. Dietrich Decl., Att. 1. The email
   18   chain contains emails to and from Ms. Dougan’s BigMouth email address, along
   19   with her signature identifying her as a BigMouth product designer. Id. The
   20   circumstances are the same as in Paramount, and it would be an error to grant
   21   Defendants’ motion on grounds the copying evidence is not authenticated.
   22                                         Conclusion
   23         The design documents and email chain support the conclusion Defendants’
   24   accused floats are “colorable imitations” of Covves’ commercial embodiment. The
   25   Court should not exclude this relevant evidence.
   26   ///
   27   ///
   28   ///
                                                              PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                       NO. 1 RE: EVIDENCE OF COPYING
                                                    -8-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 10 of 11 Page ID
                                 #:3949


  1
      DATED: December 20, 2019              Respectfully submitted,
  2

  3                                         THE MCARTHUR LAW FIRM, PC
  4                                         By: /s/ Thomas Dietrich
  5                                             Stephen McArthur
                                                Thomas Dietrich
  6                                            Attorneys for Plaintiff Covves, LLC

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                   PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                            NO. 1 RE: EVIDENCE OF COPYING
                                          -9-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 154 Filed 12/20/19 Page 11 of 11 Page ID
                                 #:3950


  1                              CERTIFICATE OF SERVICE
  2   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
      Case No.: 2:18-cv-8518-RGK-AFM
  3

  4   IT IS HEREBY CERTIFIED THAT:
  5
             I, the undersigned, declare under penalty of perjury that I am a citizen of the
  6   United States over 18 years of age. My business address is 11400 West Olympic
      Boulevard, Suite 200, Los Angeles, CA 90064. I am not a party to the above-
  7   entitled action.
  8            I have caused service of the following documents, described as:
  9     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
        NO. 1 TO PRECLUDE EVIDENCE OF COPYING
 10
      on the following parties by electronically filing the foregoing on December 20,
 11   2019, with the Clerk of the District Court using its ECF System, which
      electronically notifies them.
 12
      Morgan Nickerson                        Attorneys for Defendants
 13   K&L Gates LLP
      Morgan.Nickerson@klgates.com
 14   1 Lincoln St.
      Boston, MA 02111
 15
      Caitlin C. Blanche
 16   K&L Gates LLP
      caitlin.blanche@klgates.com
 17   1 Park Plaza, 12th Floor
      Irvine, CA 92618
 18
      I declare under penalty of perjury under the laws of the State of California that the
 19   foregoing is true and correct.
 20

 21
       Date:     12/20/2019               By: /s/ Thomas Dietrich
 22                                           Thomas Dietrich
 23

 24

 25

 26

 27

 28
                                                          PLAINTIFF’S OPP. TO DEFS.’ MTN. IN LIMINE
                                                                   NO. 1 RE: EVIDENCE OF COPYING
                                                 - 10 -                Case No. 2:18-cv-8518-RGK-AFM
